Citation Nr: 0415880	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  95-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, from 
August 1, 1994, to April 1, 2000, for coronary artery 
disease, status post 4 vessel coronary artery bypass graft.

2.  Entitlement to a rating in excess of 60 percent, from 
August 1, 2000, to January 1, 2002, for coronary artery 
disease, status post 4 vessel coronary artery bypass graft.

3.  Entitlement to a rating in excess of 30 percent, after 
January 1, 2002, for coronary artery disease, status post 4 
vessel coronary artery bypass graft.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to October 1969 and from October 1983 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The July 1994 rating decision denied entitlement to a rating 
in excess of 30 percent for coronary artery disease, status 
post 4 vessel coronary artery bypass graft, after August 1, 
1994.  The disability was rated at 100 percent during the 
period from July 13, 1993, to August 1, 1994.  In a June 2000 
rating decision the RO granted entitlement to a temporary 
total disability rating effective from April 3, 2000, and in 
a March 2002 rating assigned a 60 percent rating from August 
1, 2000, and a 30 percent rating from January 1, 2002.  The 
March 2002 rating decision also established limited 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) effective from August 1, 
2000, to January 1, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
The Board notes that higher ratings are not possible for the 
periods from July 13, 1993, to August 1, 1994, or from April 
3, 2000, to August 1, 2000.  Therefore, the issues listed on 
the title page of this decision have been revised to more 
clearly reflect the matters remaining on appeal.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 1999.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded by the Board for additional development in July 1999 
and July 2003.

At his hearing in March 1999, the veteran raised the issue of 
entitlement to service connection for residuals, pulmonary 
embolism, an issue that had been previously denied by final 
rating action in January 1994.  This matter is again referred 
to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in July 2003.  

The Board notes that during the course of this appeal 
regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  62 Fed. Reg. 62507 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Prior to January 12, 1998, ratings were provided following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack when ordinary manual labor was 
feasible (30 percent), following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor was not feasible (60 percent), and during and 
for six months following acute illness from coronary 
occlusion or thrombosis with circulatory shock, and after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or if more than 
sedentary employment is precluded (100 percent).  38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (effective prior to 
January 12, 1998).

The revised criteria provides an evaluation for a veteran 
who, upon a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs, demonstrates dyspnea, 
fatigue, angina, dizziness or syncope, or shows evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray (30 percent), for a veteran who 
demonstrates more than one episode of acute congestive heart 
failure in the past year or who demonstrates dyspnea, 
fatigue, angina, dizziness or syncope upon a workload of 
greater than 3 METs but not greater than 5 METs, or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent (60 percent), and for a veteran who suffers from 
chronic congestive heart failure or demonstrates dyspnea, 
fatigue, angina, dizziness, or syncope upon a workload of 3 
METs or less, or shows left ventricular dysfunction with an 
ejection fraction of less than 30 percent (100 percent).  
38 C.F.R. § 4.104, Diagnostic Code 7017 (effective from 
January 12, 1998).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran contends, in essence, that his service-connected 
disability markedly interferes with his employability.  The 
Court has held that extraschedular rating consideration is 
"always part" of a schedular rating-increase claim.  Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).  The Court has also held 
that it was premature for the Board to decline extraschedular 
consideration where the record was significantly incomplete 
in a number of relevant areas probative of the issue of 
employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  
The Board notes the veteran last underwent VA examination to 
assess his disability in 2001.  Therefore, additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for 
an examination by a cardiology specialist 
for opinions as to whether his coronary 
artery disease is presently manifested by 

(a)	a history of substantiated 
repeated anginal attacks with more 
than light manual labor not 
feasible,

(b)	chronic residual findings of 
congestive heart failure or angina 
on moderate exertion or more than 
sedentary employment precluded, 

(c)	more than one episode of acute 
congestive heart failure in the past 
year or demonstrated dyspnea, 
fatigue, angina, dizziness or 
syncope upon a workload of greater 
than 3 METs but not greater than 5 
METs, or left ventricular 
dysfunction with an ejection 
fraction of 30 to 50 percent, and/or 

(d)	chronic congestive heart 
failure or demonstrated dyspnea, 
fatigue, angina, dizziness, or 
syncope upon a workload of 3 METs or 
less, or left ventricular 
dysfunction with an ejection 
fraction of less than 30 percent.  

The examiner should provide an opinion as 
to the degree of any employment 
impairment manifest since August 1994.  
The claims folder must be available to, 
and reviewed by, the examiner.  
Additional tests or studies should be 
performed as necessary for an adequate 
opinion.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, to 
include entitlement to an extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b).  If the benefits sought 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



